Title: John Adams to Abigail Adams, 23 July 1776
From: Adams, John
To: Adams, Abigail


     
      
       July 23. 1776
      
     
     This Mornings Post brought me yours of July 13 and 14 and has relieved me from an huge Load of Anxiety.—Am happy to hear that you are so comfortably situated, have so much agreable Company, and such fine Accommodations. I would very joyfully agree to have the small Pox, over again, for the Sake of the Company.
     Since the Letters of July 3d. and 4th. which you say you have received, I have written to you of the following dates. Two Letters July 7.—July 10. 11. 15. 16. Two Letters of July 20th.—This Morning I inclosed a Letter from Dr. Rush to me, containing Directions for managing Patients under Inocculation for the small Pox. Rush has as much success as any without Exception.
     You will find several dull Hours, and the Children will fatigue you. But if you had sent me a Present of an hundred Guineas, it would not have pleased me so much as to hear that Nurse is there. You cant be low spirited, while she is there, and you cant possibly suffer for Want of Care. But I am somewhat afraid you have not Nurses and Servants enough in the House for so large an Hospital.
     I dont know how I can better entertain you, than by giving you some Idea of the Character of this Dr. Rush.—He is a Native of this Place, a Gentleman of an ingenious Turn of Mind, and of elegant Accomplishments. He has travelled in England, where he was acquainted with Mrs. Maccaulay, with whom he corresponded while there, and since his Return. He wrote an elegant, flowing Letter to her, while he was in England, concerning a Plan of a Republic which she wrote and addressed to Pascal Paoli. He afterwards travelled in France, and contracted a Friendship there with M. Dubourg, with whom he has corresponded ever since. He has published several Things upon Philosophy, Medicine, and Politicks, in this City. He is a Lecturer in the Colledge here, in some Branch of Physick or surgery, and is a Member of the American Philosophical Society. He has been sometime a Member of the City Committee and was last Week appointed a Delegate in Congress for this Place, in the Room of one, who was left out. He married last Winter, a young Lady, daughter of Mr. Stockton of New Jersey, one of the Judges of the Supream Court of that Government, and lately appointed a delegate in this Congress. This Gentleman is said to be a staunch American, I suppose, truly.
     
     Dr. Cooper has promised me, to visit you, and contribute all in his Power to amuse you and make your Stay agreable. I love him the more for this Kindness. I loved him much before.
     Dont give yourself the least Pain about an incurable Lameness. Sell or give away the Creature, to a good Master; or keep her for the good she has done, and let her enjoy Life, in Ease for the future.—How shall I get home? I feel every generous Passion and every kind sentiment, rushing for Utterance, while I subscribe myself yours.
    